Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 28, 2020

The Court of Appeals hereby passes the following order:

A20A1082. JUSTIN DANIEL RICE v. THE STATE.

       After a grand jury indicted Justin Rice for multiple counts of child molestation,
sexual exploitation of children, and invasion of privacy, he filed several pretrial
motions, including a special demurrer in which he raised facial and as-applied
challenges to the constitutionality of the child molestation statute. The trial court orally
denied the special demurrer during a hearing on October 8, 2018. Following a bench
trial, the trial court found Rice guilty of eight counts of child molestation, two counts
of sexual exploitation of children, and three counts of invasion of privacy. In his
motion for a new trial, as amended, Rice challenged the denial of his special demurrer.
The trial court denied the motion for a new trial, and this appeal followed.
       The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Par. II
(1)). Because the trial court expressly rejected Rice’s challenges to the constitutionality
of a criminal statute in this case, it appears that jurisdiction over this appeal lies in the
Supreme Court. See Jenkins v. State, 284 Ga. 642, 643-644 (1) (670 SE2d 425) (2008)
(the Supreme Court’s jurisdiction is invoked where a criminal defendant raises a
constitutional question that the trial court “distinctly ruled upon,” even if the trial
court’s oral ruling was not reduced to writing). As the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis &
Med. Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996), this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                    Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/28/2020
                                            I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.

                                                                                      , Clerk.